Citation Nr: 1444046	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for upper and lower extremity peripheral neuropathy, claimed as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II.

4.  Entitlement to an initial compensable rating for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to an initial compensable rating for bilateral hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Diabetes mellitus has not been present during the pendency of the claim.

2.  Peripheral neuropathy has not been present during the pendency of the claim.

3.  The Veteran did not have hypertension in service; any current hypertension was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a September 2008 letter, prior to the January 2009 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  

In regards to the claims of service connection for diabetes mellitus and peripheral neuropathy, the Veteran was afforded a VA examination in November 2008.  In December 2011, a VA addendum opinion related to the claims was provided.  The Board finds that the reports of the November 2008 VA examination and the December 2011 addendum opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

In regard to the claim of service connection for hypertension, the Board acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to the claim.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, there is no medical evidence suggesting that hypertension was present in service or within the one-year presumptive period following service.  The Veteran contends that he has had elevated blood pressure since returning from Vietnam; however, he has not alleged that hypertension was diagnosed within one year after his discharge from service or that he received treatment for hypertension prior to 2002.  Moreover, there is no competent evidence suggesting that the hypertension is related to the Veteran's active service or a service-connected disability.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.




Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non service-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Where a veteran served for at least 90 days during a period of war and manifests hypertension, diabetes mellitus or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R.     §§ 3.307, 3.309(e), 3.313.  

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops diabetes mellitus to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Diabetes Mellitus and Peripheral Neuropathy

The Veteran asserts that service connection is warranted for diabetes mellitus due to exposure to herbicides during his service in the Republic of Vietnam.  He further contends that he has peripheral neuropathy due to diabetes mellitus.

Service treatment records (STRs) are negative for evidence of diabetes mellitus or peripheral neuropathy.

In a November 2008 VA examination, the Veteran stated he had had borderline diabetes for a few years.  The examiner reviewed the Veteran's file and reported that the VA records did not reflect a diagnosis of diabetes mellitus and that a private treatment record from Dr. G. reflected a diagnosis of impaired fasting glucose with a negative glucose tolerance test.  The examiner found the Veteran did not have diabetes mellitus type II and further opined that there was no peripheral neuropathy of the upper or lower extremities due to diabetes mellitus type II since the Veteran did not have diabetes.

A January 2009 VA treatment note indicates that the Veteran reported being diagnosed with diabetes mellitus by a local endocrinologist.  The assessment by the VA clinician was impaired fasting glucose, diet controlled.

A June 2009 VA treatment note reports that the Veteran's glucose was within normal limits since he established care with VA, there was no evidence of hyperglycemia from testing, and the A1c was within normal range.  The Veteran indicated that a private endocrinologist diagnosed him with diabetes mellitus in 2002, treated with diet modification but no medication.

A November 2009 VA treatment note reports the Veteran complained of neck pain radiating to both upper extremities and lumbar pain radiating to both lower extremities with numbness and tingling in both hands and feet.  The VA treatment note provides an impression of severe degenerative disc changes with neuroforaminal spurring in the cervical spine and multilevel degenerative changes throughout the lumbar spine.

February to March 2010 VA treatment notes reiterate that the Veteran was not diabetic and that laboratory testing results were normal.  A February 2010 VA treatment note reports that the Veteran was not diabetic because the laboratory test results did not follow pattern of "uncontrolled diabetes" because the lipid profile was excellent and there were no symptoms of hyperglycemia, polyuria, polydipsia, or polyphagia.  The VA treatment note states that the Veteran may be elevating his glucose levels due to drinking alcohol, but the overall tests results did not follow uncontrolled diabetes.  

In an October 2011 VA treatment note, it was reported that the Veteran had had diabetes since October 11, 2011.  However, an October 11, 2011, VA treatment note reports that an endocrinologist found "all A1c reports have been within the normal range," after the Veteran reported being previously diagnosed with diabetes.  An October 2011 VA treatment note also reports diabetic foot examinations were normal except for an abnormal foot sensation examination.

A December 2011 VA medical opinion states that the Veteran did not have diabetes mellitus at the time of a November 2008 VA examination and did not currently meet the medical criteria for a diagnosis of diabetes mellitus.  The physician reviewed the claims file and opined that the VA treatment records supported a diagnosis of impaired fasting glucose, rather than diabetes mellitus type II.  Further, the physician found the Veteran misstated a 2002 private treatment record by Dr. C. noting impaired fasting glucose for a diagnosis of diabetes mellitus.  The physician indicated that the August 2002 private medical record was not indicative of diabetes because the fasting glucose measured 105, which did not meet the medical criteria for a diagnosis of diabetes mellitus type II.  Therefore, the VA examiner determined that the Veteran's comment that he was diagnosed in 2002 with diabetes was in error.  An April 2010 VA treatment note also indicates the Veteran had impaired fasting glucose and that a two hour glucose test was negative.  The VA physician concluded that the VA lab results did not meet the criteria for a current diagnosis of diabetes.  The physician further found no diagnosis of any type of peripheral neuropathy due to diabetes mellitus type II.  In that regard, the examiner indicated that the Veteran had a documented history of alcohol abuse and lumbar and cervical disc disease which could cause neuropathic symptoms in extremities. 

A March 2013 VA treatment note reports a history of diabetes mellitus and lumbar radiculopathy.  

In an April 2014 Board hearing, the Veteran stated that he had no diagnosis of diabetes but that he had a prescription for diabetic pills, a meter, and checked his blood sugar two times per day.  He reported that although VA stated that he was borderline, a VA nurse also told him that there was no such thing as borderline.  The Veteran also reported that his civilian doctor diagnosed him as diabetic but that the VA doctor declined to report him as diabetic because she thought it was for monetary gain.  The Veteran stated that his private physician died of cancer but that he was diagnosed in 1999 or 2000.  The Veteran reported that he had numbness in his hands and feet.  The Veteran stated he did not have a diagnosis of peripheral neuropathy and that doctors had told him the pain in his feet and hands was due to lack of circulation, old age, or arthritis.

The Board finds that service connection for diabetes mellitus and peripheral is not warranted because neither disorder has been present during the period of the claims.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As set forth above, the Veteran was not found to have diabetes mellitus or peripheral neuropathy on private treatment records, a November 2008 VA examination report, or a December 2011 VA addendum opinion.  The December 2011 VA addendum opinion reflects that the physician reviewed the evidence of record and properly explained why the Veteran's contention that he had been diagnosed with diabetes mellitus was not supported by the medical evidence.  Moreover, the Veteran stated he had no diagnosis of peripheral neuropathy in an April 2014 Board hearing.  There is no other post-service medical evidence of any diagnosis of diabetes mellitus.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.

Hypertension

The Veteran asserts that he has hypertension that began in military service.

In a January 2009 VA Medical Center treatment record, the Veteran reported a history of hypertension and was assessed with hypertension.  According to a September 2009 VA treatment note, the Veteran performed a stress test that resulted in an impression of normal ECG response to exercise, no chest pain, no dyspnea, resting hypertension.  In an October 2012 VA treatment note, the Veteran was assessed with hypertension with dizziness.

An August 2013 VA treatment note indicates that the Veteran reported blood pressure readings consistently in the 120s systolic and that he was feeling well with no concerns.  In June 2013, the Veteran reported no syncope or near syncope with normal blood pressure readings around 118-120 systolic and 70-80 diastolic.  In an April 2013 VA treatment visit, the Veteran reported that he passed out and cut his head after feeling light-headed with an aching left arm and neck.  A March 2013 VA treatment note reports an admission for syncope and an assessment of hypotension/shock.

In an April 2014 Board hearing, the Veteran reported that he required three different medications for his hypertension.  He stated that he had been hospitalized two or three times for high blood pressure, two times last year.  The Veteran stated he began treatment for high blood pressure with VA around 2002 but that his blood pressure had been higher than normal since returning from Vietnam.  He indicated that he felt weak and tired when he did not have elevated blood pressure and that he noticed high blood pressure when he attempted to get a commercial driver's license in the 1970s.

After careful review of the record, the Board finds that the preponderance of the evidence is against the claim.  The evidence of record fails to show that the Veteran had hypertension in service, that hypertension was present within one year following the Veteran's discharge from service, or that hypertension is etiologically related to service.

The Board acknowledges that the Veteran reported that he had had high blood pressure ever since returning from Vietnam.  However, the Veteran has acknowledged that he did not seek treatment for hypertension prior to 2002 and the medical evidence of record does not show a diagnosis of hypertension prior to 2008.   While the Veteran is competent to report a contemporaneous diagnosis rendered and related to him by a medical professional, he has not contended that a doctor diagnosed hypertension within one year of separation of service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Finally, the Board notes that there is no competent evidence linking hypertension to service or service-connected disability.

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy is denied.

Service connection for hypertension is denied.



REMAND

The Board's review of the record reveals that further development is warranted before the remaining claim on appeal is decided. 

The Veteran seeks a compensable rating for service-connected bilateral hearing loss disability.

In a November 2008 audiological VA examination, the Veteran reported difficulty hearing in adverse listening environments.  The November 2008 examination report notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
50
50
LEFT
10
15
30
60
60

The percentage of right ear speech recognition was 96 percent and left ear speech recognition was 94 percent.  The examiner diagnosed right sensorineural normal to moderate hearing loss and left normal to moderately severe sensorineural hearing loss.

In an April 2014 Board hearing, the Veteran stated that his hearing had worsened since his November 2008 VA examination and now had to use headphones to listen to the television so that the volume could be turned up loud enough for him to hear.

In light of this contention and because an examination has not been conducted in about six years, the Board has determined that the Veteran should be afforded another VA examination to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss disability.  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from January 2010 to the present.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include Naples VA treatment records for the time period from January 2010 to the present.  

2. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his service-connected bilateral hearing loss disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


